Citation Nr: 1516450	
Decision Date: 04/16/15    Archive Date: 04/24/15

DOCKET NO.  13-09 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for residuals of frostbite of the right foot.

2.  Entitlement to an initial compensable rating for residuals of frostbite of the left foot.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty August 1953 to June 1955.

These matters come before the Board of Veterans' Appeals (Board) from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In that decision, the RO granted service connection for bilateral residuals of frostbite of both feet and assigned a single initial noncompensable disability rating, effective from March 28, 2011. 

The Veteran testified before the undersigned at a February 2015 videoconference hearing at the RO.  A transcript of the hearing has been associated with his claims file.

In February 2015, the undersigned granted a motion to advance this appeal on its docket pursuant to 38 C.F.R. § 20.900 (c) (2014).  38 U.S.C.A. § 7107 (a)(2) (West 2014).

The Board notes that the RO assigned a single initial disability rating for bilateral residuals of frostbite of both feet in the May 2012 rating decision.  As explained below, each foot is to be rated separately under the appropriate diagnostic criteria and the Board is granting separate initial 30 percent ratings for each foot.  Hence, the issues on appeal have been characterized as stated above.

In addition to the paper claims file, there are Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims files associated with the Veteran's claim.  The documents in these files have been reviewed and considered as part of this appeal.

FINDINGS OF FACT

1.  Throughout the claim, the residuals of frostbite of the right foot have included foot pain, flaking skin, nail abnormalities, tissue loss, hyperhidrosis, color changes, skin cracking, blisters, cold sensitivity, and loss of sensation/numbness/locally impaired sensation.

2.  Throughout the claim, the residuals of frostbite of the left foot have included foot pain, nail abnormalities, hyperhidrosis, color changes, skin cracking, blisters, cold sensitivity, and loss of sensation/numbness/locally impaired sensation.


CONCLUSIONS OF LAW

1.  The criteria for an initial 30 percent rating for residuals of frostbite of the right foot are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.21, 4.104, Diagnostic Code (DC) 7122 (2014).

2.  The criteria for an initial 30 percent rating for residuals of frostbite of the left foot are met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.21, 4.104, Diagnostic Code (DC) 7122.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The appeal for higher initial ratings for the service-connected residuals of frostbite of the feet arises from the Veteran's disagreement with the initial rating assigned after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim of service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003). 

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as initial rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of such error in this case.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2014) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  At the Veteran's February 2015 hearing, the issues on appeal were identified and the Veteran was notified of the types of evidence necessary to rate the residuals of frostbite; the Veteran was asked about the treatment received for the disability to ensure that all relevant records had been obtained. Also, the Veteran provided testimony as the symptoms and history of his residuals of frostbite and the treatment received for the disability and he has submitted additional relevant evidence during the claim period.  Thus, he has demonstrated 

actual knowledge of the ability to identify and submit additional relevant evidence. The duties imposed by Bryant were thereby met.

VA obtained some of the Veteran's service treatment records.  The Veteran has not identified any relevant post-service VA medical treatment for his service-connected residuals of frostbite.  In addition, the Veteran was afforded a VA examination to assess the severity of his service-connected residuals of frostbite of the feet.

The AOJ has contacted the National Personnel Records Center (NPRC) and requested all of the Veteran's available service treatment records.  The NPRC responded that the Veteran's service treatment records were presumed to have been destroyed in a fire at that facility in 1973 and that it was furnishing a Surgeon General's Office extract (SGO) obtained from an alternate source.

Destruction of service records does not create a heightened benefit of the doubt, but only a heightened duty on the part of VA to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision.  Cromer v. Nicholson, 19 Vet App 215 (2005); Russo v. Brown, 9 Vet. App. 46, 51 (1996). 

Where service records are missing, VA also has a duty to search alternate sources of service records.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  The service department has not suggested alternate sources of records, but VA did ask the Veteran for copies of any records in his possession and provided him with a Request for Information Needed to Reconstruct Medical Data form (NA Form 13055).  

In an October 2011 letter, the Veteran was notified of the unavailability of his service treatment records and of the efforts that had been taken to obtain such records, he was asked to submit any such records in his possession, and he was notified that his claim would be decided within 10 days if no further evidence was received.  The Veteran has not indicated that he is in possession of any copies of service treatment records and he has not otherwise submitted any such records.  Thus, the AOJ determined that any further efforts to obtain additional service treatment records would be futile.  38 C.F.R. § 3.159(c)(1).  Nevertheless, as the Veteran's current appeal is based on symptoms that have occurred decades after his separation from service, any service treatment records would not be relevant in this instance.

Analysis

Disability evaluations are determined by the application of rating criteria set forth in the VA Schedule for Rating Disabilities (38 C.F.R. Part 4) based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155.

Where service connection has been granted and the assignment of an initial evaluation is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged." Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's residuals of frostbite of the feet are rated under 38 C.F.R. § 4.104, DC 7122 as cold injury residuals.  Under DC 7122, a 10 percent rating is warranted for cold injury residuals manifested by arthralgia or other pain, numbness, or cold sensitivity.  A 20 percent rating is warranted for cold injury residuals manifested by arthralgia or other pain, numbness, or cold sensitivity plus tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis).  A 30 percent rating is warranted for cold injury residuals manifested by arthralgia or other pain, numbness, or cold sensitivity plus two or more of the following in affected parts: tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis).  38 C.F.R. § 4.104, DC 7122.

A note to DC 7122 states that amputations of fingers or toes and complications such as squamous cell carcinoma at the site of a cold injury scar or peripheral neuropathy are to be separately rated under other diagnostic codes.  Other disabilities that have been diagnosed as the residual effects of a cold injury, such as Raynaud's phenomenon, muscle atrophy, etc., also are to be separately rated unless they are used to support a rating under DC 7122.  A second note provides that each affected part is to be rated separately.  38 C.F.R. § 4.104, DC 7122, Notes (1) and (2) (2014).

In the present case, an April 2011 "Report of General Information" form (VA Form 21-0820), statements from the Veteran's friends dated in October 2011, and a May 2012 VA examination report indicate that the Veteran experienced recurrent symptoms of residuals of frostbite to both feet since his separation from service, including periodic blisters on the bottom of his feet, skin cracking, color changes, hyperhidrosis, tissue loss in the right foot, and nail abnormalities.  Examination revealed that there was darkened skin color and flaking of the skin on the 2nd great toe of the right foot, bilateral great toe nail onychomycosis, evidence of cracking at the plantar surface of the proximal interphalangeal joint bilaterally, scaling of healing blisters at the arch, plantar surface, and on the toes bilaterally, and evidence of repeated cracking at the medial surface of the proximal interphalangeal joint of the left foot.  The Veteran did not use any assistive devices, there was no functional impairment of an extremity such that no effective function remained other than that which would have been equally well served by an amputation with prosthesis, and there were no other pertinent physical findings, scars, complications, conditions, signs, or symptoms.  The Veteran was diagnosed as having bilateral frostbite of the feet.  This disability impacted his employment as a pastor because he was required to stand on his feet for extended periods  He was unable to be on his feet during flare ups of cracking and blisters and may have had to shift his weight to avoid pressure.

A February 2015 "DBQ Cold Injury Residuals" form completed by R. Malik, M.D., a February 2015 letter from that physician, and the Veteran's testimony during the February 2015 hearing reflect that Dr. Malik had been treating the Veteran during the previous year and that ever since his frostbite injury in service, he had experienced bilateral foot pain, cold sensitivity, and loss of sensation/numbness/locally impaired sensation.  He also experienced nail abnormalities and blisters.  Examination revealed absent sensation to pinprick over the great toes bilaterally and bilateral foot and leg skin changes which were likely due to a combination of his frostbite injury and his chronic illnesses.  Foot x-rays revealed generalized soft tissue swelling, calcifications, and mild multifocal degenerative changes.  The Veteran did not use any assistive devices, there was no functional impairment of an extremity such that no effective function remained other than that which would have been equally well served by an amputation with prosthesis, and there were no other pertinent physical findings, scars, complications, conditions, signs, or symptoms.  The Veteran was retired and the symptoms of his foot disabilities affected his walking and activities of daily living.

The above evidence reflects that since the effective date of service connection, the residuals of the Veteran's frostbite of the feet have included foot pain, numbness, cold sensitivity, right foot tissue loss, nail abnormalities, color changes, locally impaired sensation, and hyperhidrosis.  Although the May 2012 VA examination report did not identify any arthralgia/other pain, numbness, or cold sensitivity, Dr. Malik's February 2015 letter indicates that the Veteran had reportedly experienced such symptoms ever since his frostbite injury in service.  The Veteran is competent to report such symptoms since service, there is no other evidence to explicitly contradict his reports.  Hence, the Veteran's reports concerning the residuals of his frostbite of the feet (including his reports of foot pain, numbness, and cold sensitivity ever since service) are found to be credible.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

In light of the above described symptoms, the Board finds that the residuals of frostbite of the right and left foot have most closely approximated the criteria for at least a 30 percent rating under DC 7122 since the effective date of service connection.  Hence, separate initial 30 percent ratings for residuals of frostbite of the right and left foot are warranted since March 28, 2011.  38 U.S.C.A. § 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.104, DC 7122. 

Total Rating for Compensation Purposes Based on Individual Unemployability (TDIU)

The Court has held that entitlement to a TDIU may be an element of an appeal for a higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).

The May 2012 VA examination report reveals that the Veteran was a pastor and Dr. Malik's February 2015 examination report indicates that the Veteran was retired.  He has not reported, and the evidence does not otherwise reflect, that he retired due to any service-connected disability, that he was unemployed during the claim period due to any service-connected disability, or that he was prevented from securing and following gainful employment due to any such disability.  As there is no evidence of unemployability, the question of entitlement to a TDIU is not raised under Roberson and Rice in this instance.


ORDER

Entitlement to an initial 30 percent rating for residuals of frostbite of the right foot, is allowed, subject to the regulations governing the award of monetary benefits.  
.

Entitlement to an initial 30 percent rating for residuals of frostbite of the left foot, is allowed, subject to the regulations governing the award of monetary benefits.



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


